The opinion of the court was delivered by
Taft, J.
It is well settled that the title to personal prop*391erty may be lost, by six years adverse possession. Preston v. Briggs, 16 Vt. 124; Campbell v. Holt, 115 U. S. 620. A purchaser of personal property from one having it in possession, but who is not the true owner, with no right to sell it, who takes possession of it, claiming title to it as owner, and puts it to use, is guilty of an actual conversion—Riford v. Montgomery, 7 Vt. 411; Swift v. Moseley, 10 Vt. 208; Grant v. King, 14 Vt. 367; Deering v. Austin, 34 Vt. 330—and is liable in trover without demand, though he purchased in good faith of. one whom he supposed to be the owner and entitled to sell it. Bucklin v. Beals, 38 Vt. 653. The sale by Moore, in 1868, was an actual conversion of the andirons, and the Statute, of Limitations began to run against the plaintiff from the time of the sale. Six yearsChaving elapsed after the sale, before suit brought, the defendant gained a good title to the andirons by adverse possession.
Judgment affirmed. '